AFFIRM; and Opinion Filed June 16, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01357-CV

                  MARK LESHER AND RHONDA LESHER, Appellants
                                    V.
                      SHANNON COYEL, GERALD COYEL,
                          AND VAL VARLEY, Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-03298-2009

                                         OPINION
                          Before Justices Bridges, O'Neill, and Brown
                                   Opinion by Justice Brown
       Following their criminal prosecution and acquittal for the aggravated sexual assault of

Shannon Coyel, appellants Mark and Rhonda Lesher sued Shannon for malicious prosecution

and also sued her, her husband Gerald Coyel, and prosecutor Val Varley for violations of title 42,

sections 1983 and 1985 of the United States Code. Shannon, Gerald, and Varley each filed a

motion for summary judgment, which the trial court granted. In this appeal, the Leshers contend

the trial court erred in granting appellees’ motions for summary judgment and in denying the

Leshers’ motion to compel certain documents. We affirm the trial court’s judgment.

                                         BACKGROUND

       For a few days in July 2007, Shannon and her boyfriend, Robert McCarver, lived on the

Leshers’ ranch in Red River County, Texas, while Shannon was separated from her husband
Gerald. Several months later Shannon alleged that during this time the Leshers and McCarver

had sexually assaulted her. As Red River County Attorney, Varley presented the case to a grand

jury in Red River County. The Leshers were indicted for the sexual assault of Shannon, but the

indictments were dismissed apparently because they were filed after the term of the grand jury

had ended. Varley again presented the case to a grand jury, and this time the Leshers were

indicted for the aggravated sexual assault of Shannon. 1

          Varley prosecuted the Leshers when the case went to trial in Collin County after a change

of venue. Shannon testified at the criminal trial that the Leshers held her against her will for

several days. She further testified that during this time, on the night of July 26, 2007, Mark

Lesher gave her a pill that made her groggy, and Mark, Rhonda, and McCarver sexually

assaulted her while she was physically unable to resist.

          On cross-examination, defense counsel impeached Shannon on several issues.           For

example, Shannon claimed that after the assault her head hurt so badly from a migraine headache

that she stayed in bed, or at least in the house, for the next two days. Defense counsel questioned

her about receipts showing that on the day after the alleged assault she shopped at a department

store in Gilmer, Texas. Shannon admitted she went shopping the day after the alleged assault.

She did not know how far Gilmer was from the Leshers’ house. (The Leshers urge that Gilmer is

75 miles away.) Shannon was also impeached with evidence she told the grand jury she had

never been in trouble and had never done drugs, when in fact she had. She also told the grand

jury she signed her will over to Mark Lesher, but admitted at trial that was not true.

           The Leshers were acquitted of the charges against them in January 2009. Thereafter,

they sued Shannon for malicious prosecution. They asserted her allegations against them were



   1
       McCarver was also indicted for the offense and subsequently acquitted.



                                                                    –2–
fabricated and that she did not have probable cause to initiate the criminal prosecution and acted

with malice in making the false accusations.

           The Leshers later amended their pleadings to add Gerald and Varley as defendants. Their

thirty-page petition details a contentious relationship between Varley and Mark Lesher dating

back to 1999. The Leshers alleged that Shannon, Gerald, and Varley conspired to obtain the

indictments. The Leshers asserted causes of action against all three appellees for violations of

title 42, sections 1983 and 1985 of the United States Code, alleging that the criminal prosecution

deprived them of their civil rights under color of law. 2 The Leshers originally sued Varley in his

official and individual capacities, but later nonsuited all causes of action against Varley in his

official capacity. Their live pleading specified that they were suing him only in his individual

capacity.

           Each appellee filed his or her own motion for summary judgment.                                                  Varley filed a

traditional motion for summary judgment on grounds that he had absolute immunity for all of the

Leshers’ claims. Varley also asserted that the Leshers’ 1985 claim failed as a matter of law

because they did not allege Varley acted with “racial or otherwise class-based discriminatory

animus.”

           Shannon moved for a traditional and no-evidence summary judgment. She asserted the

Leshers’ 1983 claim failed as a matter of law because she was entitled to absolute immunity

from any claim based on her testimony as a grand jury or trial witness. She also asserted she was

entitled to judgment as a matter of law because the Leshers failed to state causes of action under

either section 1983 or 1985. Shannon moved for a no-evidence summary judgment on grounds

the Leshers had no evidence she (1) lacked probable cause to procure aggravated sexual assault


     2
        The Leshers’ appellate brief indicates they also brought their malicious prosecution claim against all three appellees. The record does not
bear this out. Under the heading “Count 1 Malicious Criminal Prosecution,” the Leshers’ live pleading mentions only Shannon.



                                                                      –3–
charges against them and (2) acted with malice. Shannon also contended the Leshers had no

evidence to support their 1983 claim.

       Gerald also moved for both a traditional and no-evidence summary judgment.              He

asserted he was entitled to judgment as a matter of law because the Leshers failed to state causes

of action under sections 1983 and 1985. He also asserted the Leshers had no evidence to support

their claim under section 1983.

       The trial court granted Varley’s motion for summary judgment first. While the Coyels’

motions were pending, the Leshers filed a motion to compel certain documents the Coyels had

claimed were privileged. At the hearing on the motion to compel, the trial court asked the

Coyels to produce the relevant documents for in camera inspection.          After inspecting the

documents, the trial court denied the motion to compel. On the same day, the trial court granted

the motions for summary judgment filed by Shannon and Gerald. The trial court did not specify

whether it granted Shannon or Gerald’s traditional or no-evidence motion.

       This appeal followed. The Leshers’ brief lists ten issues presented for our review. The

argument portion of the brief, however, is not organized around these issues. We will address

the arguments raised without reference to the specific listed issues.

                         SUMMARY JUDGMENT AS TO SHANNON COYEL

       The Leshers first complain the trial court erred in granting summary judgment for

Shannon on their malicious prosecution claim. Shannon moved for summary judgment as to this

claim on no-evidence grounds. Specifically, she asserted there was no evidence 1) she lacked

probable cause to initiate or procure aggravated sexual assault charges against the Leshers or 2)

she acted with malice.

       We review the trial court’s summary judgment de novo. Valence Operating Co. v.

Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). The standards for reviewing both traditional and no-

                                                –4–
evidence motions for summary judgment are well established. See Timpte Indus., Inc. v. Gish,

286 S.W.3d 306, 310 (Tex. 2009); Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548-49 (Tex.

1985). A trial court must grant a traditional motion for summary judgment if the moving party

establishes that no genuine issue of material fact exists and that the movant is entitled to

judgment as a matter of law. Nixon, 690 S.W.2d at 548-49; see TEX. R. CIV. P. 166a(c). A no-

evidence summary judgment motion is essentially a motion for a pretrial directed verdict.

Timpte Indus., 286 S.W.3d at 310. To defeat a no-evidence motion for summary judgment, the

nonmovant is required to produce evidence that raises a genuine issue of material fact on each

challenged element of its claim. Rico v. L-3 Commc’ns Corp., 420 S.W.3d 431, 438 (Tex.

App.—Dallas 2014, no pet.); see TEX. R. CIV. P. 166a(i). We consider the evidence in the light

most favorable to the nonmovant. Rico, 420 S.W.3d at 438. A genuine issue of material fact

exists if more than a scintilla of evidence establishing the existence of the challenged element is

produced. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). More than a scintilla

of evidence exists if the evidence rises to a level that would enable reasonable and fair-minded

people to differ in their conclusions. Id. at 601. However, when the evidence is so weak as to do

no more than create a mere surmise or suspicion of its existence, the evidence is no more than a

scintilla and, in legal effect, is no evidence. Id.

        A person subjected unjustifiably to criminal proceedings may have a cause of action for

malicious prosecution. Rico, 420 S.W.3d at 439. To prevail on a malicious prosecution claim, a

plaintiff must prove: (1) a criminal prosecution was commenced against him; (2) the defendant

initiated or procured that prosecution; (3) the prosecution terminated in his favor; (4) he was

innocent of the charges; (5) the defendant lacked probable cause to initiate the prosecution; (6)

the defendant acted with malice; and (7) he suffered damages. Id. Probable cause is “the

existence of such facts and circumstances as would excite belief in a reasonable mind, acting on

                                                  –5–
the facts within the knowledge of the complainant, that the person charged was guilty of the

crime for which he was prosecuted.” Id. The probable cause element asks whether a reasonable

person would believe that a crime had been committed given the facts as the complainant

honestly and reasonably believed them to be before the criminal proceedings were instituted.

Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 792-93 (Tex. 2006); Rico, 420 S.W.3d at

439. Even a failure to fully and fairly disclose all material information or knowingly providing

false information to the prosecutor will not defeat a complainant’s probable cause but are instead

relevant to issues of malice and causation. Forbes v. Lanzl, 9 S.W.3d 895, 899 (Tex. App.—

Austin 2000, pet. denied) (citing Richey v. Brookshire Grocery Co., 952 S.W.2d 515, 519 (Tex.

1997)).

          Malicious prosecution actions involve a delicate balance between society’s interest in the

efficient enforcement of the criminal law and the individual’s interest in freedom from

unjustifiable and oppressive criminal prosecution. Rico, 420 S.W.3d at 439 (citing Richey, 952
S.W.2d at 516). Thus, there is an initial presumption that the defendant acted reasonably and in

good faith and had probable cause to initiate criminal proceedings. Suberu, 216 S.W.3d at 793;

Rico, 420 S.W.3d at 439. To rebut this presumption, the plaintiff must produce evidence that the

motives, grounds, beliefs, or other information upon which the defendant acted did not constitute

probable cause. Suberu, 216 S.W.3d at 793; Rico, 429 S.W.3d at 439. The burden then shifts to

the defendant to offer proof of probable cause. Rico, 429 S.W.3d at 439.

          Shannon moved for summary judgment on grounds the Leshers had no evidence she

lacked probable cause to initiate the prosecution. The Leshers maintain they produced evidence

that, as a matter of law, Shannon lacked probable cause. We will treat this as an attempt to rebut

the presumption Shannon had probable cause. The Leshers rely on Shannon’s admission at the

criminal trial that she was shopping in Gilmer, Texas, on July 27, 2007, the day after the alleged

                                                 –6–
assault. They argue it was impossible for her to be simultaneously “1) unable to move while

being gang-raped at [the Leshers’] residence and 2) shopping in public 75 miles away.” We do

not agree that evidence Shannon went shopping the day after the alleged assault made it

impossible for the assault to have occurred.     Also, evidence suggesting Shannon failed to

disclose all relevant facts or knowingly provided false information is relevant to the issue of

malice or causation, but does not defeat her probable cause. See Richey, 952 S.W.2d at 519. The

evidence about the shopping trip does not rebut the presumption that Shannon had probable

cause.

         Next, the Leshers contend they rebutted the presumption that Shannon had probable

cause to initiate criminal proceedings with evidence Shannon had motive to retaliate against

them. The Leshers’ summary judgment evidence included Shannon’s response to their request

for admissions in which Shannon admitted Rhonda Lesher testified against Gerald during child

custody proceedings. The custody hearing took place in October 2007, after the alleged sexual

assault and before Shannon accused the Leshers. The Leshers assert Rhonda’s testimony against

Gerald gave Shannon a motive to retaliate against them. Specifically, the Leshers suggest

Shannon accused them to regain favor with Gerald.

         More background on this issue is necessary. Shannon and Gerald separated in June 2007,

and Gerald filed for divorce and filed a suit affecting the parent-child relationship. In August

2007, Shannon filed a complaint with the State Commission on Judicial Conduct against the

judge in the divorce proceedings, alleging the judge allowed his personal relationship with

Gerald to influence his conduct and ability to be impartial. According to the complaint, Gerald

sought to prevent Shannon from having any contact with her biological daughter, Gerald’s step-

daughter, and sought to be appointed temporary sole managing conservator of the child. She

alleged Gerald used his influence with the judge to obtain five ex parte TROs preventing her

                                              –7–
from seeing her daughter. Shannon further alleged that Gerald was a “sexual pervert” and had a

sexually inappropriate relationship with her daughter. In early September 2007, Gerald and

Shannon reconciled, but the Leshers maintain Shannon did so only to regain access to her

daughter.

         Shannon accused Gerald of preventing her from seeing her daughter and being sexually

inappropriate with her daughter. Under these circumstances, the fact that Rhonda testified

against Gerald in child custody proceedings does not show that Shannon had a motive to retaliate

against Rhonda. If anything, Shannon benefitted from Rhonda’s testimony. We conclude the

Leshers’ evidence creates no more than a surmise or suspicion that Shannon had a motive to

retaliate against them and as such is no more than a scintilla. Accordingly, the trial court did not

err in granting summary judgment in favor of Shannon on the Leshers’ malicious prosecution

claim.

         The Leshers’ argument regarding the propriety of summary judgment in favor of

Shannon on their section 1983 and 1985 claims is contained in a footnote in their appellate brief.

In their brief, as well as in their response to Shannon’s motion for summary judgment, they

“qualifiedly concede” that Rehberg v. Paulk, 132 S. Ct. 1497 (2012), “appears to demand

summary judgment in favor of the Coyels” on these claims. Under Rehberg, a grand jury

witness, as well as a witness at trial, has absolute immunity from any section 1983 claim based

on the witness’s testimony. Id. at 1506.

         In their footnote, the Leshers urge this Court not to apply Rehberg in this case. The

Leshers have not, however, attacked Shannon’s other grounds for summary judgment on these

claims. In addition to her claim of immunity, Shannon asserted she was entitled to judgment as a

matter of law because the Leshers failed to state causes of action under either section 1983 or

1985 and contended the Leshers had no evidence to support their 1983 claim. If the trial court

                                                –8–
does not specify the basis for granting a summary judgment, the appealing party must challenge

all the grounds that support the judgment. Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473

(Tex. 1995). If the appellant fails to negate or challenge all possible grounds on which summary

judgment could have been granted, we will uphold the judgment on those grounds. Shih v.

Tamisiea, 306 S.W.3d 939, 945 (Tex. App.—Dallas 2010, no pet.). Because the Leshers’ have

not attacked all grounds upon which the trial court could have granted summary judgment for

Shannon on the Leshers’ 1983 and 1985 claims, we uphold the summary judgment in favor of

Shannon on these claims.

                           SUMMARY JUDGMENT AS TO VAL VARLEY

       The Leshers next contend the trial court erred when it granted Varley’s motion for

summary judgment. Varley moved for summary judgment on the basis of absolute immunity

because the Leshers’ allegations against him all stemmed from his role as the prosecutor in the

criminal case. The Leshers contend Varley did not establish that he was entitled to absolute

immunity. They also assert Varley’s conduct was in the clear absence of all jurisdiction and was

thus unprotected.

       Prosecutors have absolute immunity from liability when performing their prosecutorial

functions.   Imbler v. Pachtman, 424 U.S. 409, 416 (1976).          In determining immunity, we

examine the nature of the function performed, not the identity of the actor who performed it.

Kalina v. Fletcher, 522 U.S. 118, 127 (1997). Activities intimately associated with the judicial

phase of the criminal process, such as initiating a prosecution and presenting the State’s case, are

functions to which absolute immunity applies with full force. Imbler, 424 U.S. at 430. Absolute

immunity protects a prosecutor even if the prosecutor acts in bad faith or with ulterior motives,

so long as he acts within the scope of his prosecutorial functions. Charleston v. Pate, 194
S.W.3d 89, 90 (Tex. App.—Texarkana 2006, no pet.); Clawson v. Wharton Cnty., 941 S.W.2d

                                                –9–
267, 272 (Tex. App.—Corpus Christi 1996, writ denied). Further, absolute immunity is effective

against all claims regardless of whether they are lodged against the individual possessing it in his

official or personal capacity. Clawson, 941 S.W.2d at 273.

       The Leshers first contend Varley did not establish he was entitled to absolute immunity.

Attached to Varley’s traditional summary judgment motion was a copy of the Leshers’

pleadings, which alleged Varley presented the case to the two grand juries and prosecuted the

case when it went to trial. Varley also presented as evidence deposition testimony from four of

the grand jurors who testified about the way Varley conducted himself when presenting the case

against the Leshers to them. The Leshers contend this evidence did not show Varley was entitled

to immunity. It is undisputed that Varley was the prosecutor in the underlying criminal case

against the Leshers. Varley’s legal argument that he was entitled to summary judgment on

absolute immunity grounds was properly raised in his motion for summary judgment. At that

point, the burden shifted to the Leshers to provide controverting evidence.

       The Leshers respond that Varley is not entitled to immunity because he acted “in the

clear absence of all jurisdiction” by depriving them of a fair and impartial grand jury. They

complain Varley did this in two ways: (1) he prevented the grand jurors from reading the grand

jury handbook and thus prevented them from knowing their rights and responsibilities under the

law; and (2) he prejudiced the grand jury by presenting as evidence a videotape of Robert

McCarver that was irrelevant and inadmissible. The videotape contained a statement McCarver

made to law enforcement officers that “implicated Mark Lesher in the illegal drug activity

occurring in and around Red River County.” The Leshers maintain McCarver’s statement was

“materially false and prejudicial” and totally unrelated to the alleged sexual assault before the

grand jury.




                                               –10–
           Much of Varley’s summary judgment evidence and the Leshers’ evidence in response is

evidence from several of the grand jurors about what transpired during the grand jury

proceedings. 3 For example, the Leshers rely on an affidavit from the foreman of the second

grand jury to indict them. He stated that he “felt that the evidence we were shown wasn’t true

after seeing the evidence at trial. [He] was a little bit embarrassed for indicting the Leshers and

…felt that [the grand jury] had been lied to.” And another grand juror gave deposition testimony

that in his opinion the purpose of McCarver’s videotape was to establish the Leshers’ “guilt

through association.” The Leshers also cite the deposition testimony of another grand juror who

testified that she was given a book about the rights, duties, and responsibilities of grand jurors,

but did not have a chance to read it before the indictments against the Leshers were handed

down. If she had read it earlier, she would have known more about what she “could and could

not do.”

           The acts about which the Leshers complain all relate to the presentation of a case to the

grand jury and thus clearly involve Varley’s prosecutorial function. See Morrison v. City of

Baton Rouge, 761 F.2d 242, 248-49 (5th Cir. 1985) (prosecutor entitled to absolute immunity

when specific allegations involved manner of presentation of evidence to grand jury). Even if

the Leshers’ allegations against Varley are true, Varley is immune from liability. A prosecutor’s

right to absolute immunity has been upheld in cases with far more serious allegations against the

prosecutor. See Imbler, 424 U.S. at 416 (prosecutor had absolute immunity for knowingly


     3
        Grand jury proceedings are secret. TEX. CODE CRIM. PROC. ANN. arts. 19.34, 20.02(a) (West 2005 & Supp. 2013). Grand jury testimony
can be discovered in a civil suit only if a particularized need is shown. Euresti v. Valdez, 769 S.W.2d 575, 579 (Tex. App.—Corpus Christi 1989,
no writ). Evidence of what transpired before a grand jury is admissible only when, in the judgment of the court, it becomes material to the
administration of justice that disclosure be allowed. Stern v. State ex rel. Ansel, 869 S.W.2d 614, 622 (Tex. App.—Houston [14th Dist.] 1994,
writ denied). The docket sheet reflects that on June 29, 2010, the Leshers filed a “Motion for Disclosure of Information, Transcriptions and
Recordings Made in Connection with Grand Jury Proceedings.” A portion of the transcript from an August 19, 2010 hearing on this motion is
attached to the Leshers’ response to Varley’s motion for summary judgment. The transcript does not contain the court’s express ruling, and
although the record reflects the court issued an order on the motion, it is not in our record. The Leshers later filed a “Second Motion for
Disclosure,” and the docket sheet also reflects an order granting “Plt’s 2nd Mot for Disclosure of Info Transcriptions & Recordings Made in
Connection with Grand Jury Proceedings.” Again, this order is not in our record. Presumably, the trial court ordered the testimony of the grand
jurors after determining there was a particularized need in this case.



                                                                    –11–
eliciting perjured testimony); Clawson, 941 S.W.2d at 272 (absolute immunity protects

prosecutor who allegedly took bribes in exchange for deciding not to prosecute). Further, the

Leshers may not circumvent Varley’s right to immunity by suing him in his individual capacity.

We conclude Varley was entitled to absolute immunity and the trial court did not err in granting

summary judgment in his favor.

                               DENIAL OF MOTION TO COMPEL

       The Leshers next complain of the trial court’s denial of their motion to compel certain

documents. The Leshers’ motion to compel sought: (1) written statements Shannon and Gerald

made to the State Commission on Judicial Conduct, (2) documents prepared by a private

investigator hired by Gerald, and (3) handwritten notes by an unknown author. During the

discovery process, the Coyels had asserted these documents were protected by the Texas

Constitution and government code and by the work-product and attorney-client privileges. At

the conclusion of the hearing on the motion to compel, the court requested the Coyels produce

the documents for an in camera inspection. After reviewing the documents in camera, the trial

court denied the motion to compel.

       Our record does not contain the documents inspected by the trial court in camera. Thus,

there is nothing for us to review. If documents have been submitted for in camera inspection, the

complaining party must request that the exhibits be carried forward under seal so that the

appellate court can evaluate this information. Pope v. Stephenson, 787 S.W.2d 953, 954 (Tex.

1990); Hotel Partners v. Craig, 993 S.W.2d 116, 122 (Tex. App.—Dallas 1994, pet. denied).

Because the Leshers have not done this, we conclude they have failed to preserve this complaint

for our review.




                                             –12–
                         SUMMARY JUDGMENT AS TO GERALD COYEL

       Finally, the Leshers contend the trial court erred in granting summary judgment for

Gerald. Gerald’s motion for summary judgment included both traditional and no-evidence

grounds. As traditional summary judgment grounds, Gerald asserted the Leshers failed to state a

claim under either section 1983 or section 1985 and thus those claims fail as a matter of law.

Specifically, Gerald asserted the Leshers cannot recover under section 1983 because they failed

to allege he deprived them of any right guaranteed by the Constitution. He also claimed their

section 1985 claim fails because they are not members of a protected class. As no-evidence

grounds, Gerald asserted the Leshers had no evidence to support their section 1983 claim

because there was no evidence he acted under color of state law or proximately caused the

Leshers’ injuries.

       In their appellate brief, the Leshers challenge the summary judgment for Gerald only on

no-evidence grounds. As previously stated, if the trial court does not specify the basis for

granting the summary judgment, the appealing party must challenge all the grounds that support

the judgment. Star-Telegram, 915 S.W.2d at 473. If the appellant fails to negate or challenge all

possible grounds on which summary judgment could have been granted, we will uphold the

judgment on those grounds. Shih, 306 S.W.3d at 945. The Leshers have failed to attack the

traditional summary judgment grounds Gerald asserted.

       Further, the Leshers’ only basis for reversing the summary judgment as to Gerald is that,

but for the denial of their motion to compel, they would have had evidence to survive his no-

evidence motion for summary judgment. They have not directed us to any evidence in the record

that would defeat Gerald’s no-evidence motion, and we have concluded they did not preserve

their complaint about the denial of their motion to compel.        Accordingly, we uphold the




                                              –13–
summary judgment as to Gerald and resolve the Leshers’ issues regarding the summary

judgment as to Gerald against them.

       We affirm the trial court’s judgment.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



121357F.P05




                                               –14–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARK LESHER AND RHONDA                                 On Appeal from the 416th Judicial District
LESHER, Appellants                                     Court, Collin County, Texas
                                                       Trial Court Cause No. 416-03298-2009.
No. 05-12-01357-CV         V.                          Opinion delivered by Justice Brown.
                                                       Justices Bridges and O'Neill participating.
SHANNON COYEL, GERALD COYEL,
AND VAL VARLEY, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
     It is ORDERED that appellees SHANNON COYEL, GERALD COYEL, AND VAL
VARLEY recover their costs of this appeal from appellants MARK LESHER AND RHONDA
LESHER.


Judgment entered this 16th day of June, 2014.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                                –15–